Citation Nr: 1825510	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus. 

3.  Entitlement to an initial compensable disability rating for tinea pedis and onychomycosis (claimed as a skin disorder). 

4.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicides. 

5.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD (claimed as depression and anxiety), to include an anxiety disorder.  

6.  Entitlement to service connection for ischemic heart disease, to include as a result of exposure to herbicides. 

7.  Entitlement to service connection for chloracne, to include as a result of exposure to herbicides. 

8.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as a result of exposure to herbicides. 

9.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as a result of exposure to herbicides. 

10.  Entitlement to service connection for a low back condition. 

11.  Entitlement to an effective date prior to September 29, 2014, for the grant of service connection for tinnitus. 

12.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to January 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2013 and in January 2015 and promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi. 

In April 2017, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of that proceeding is of record.  The Board notes that the issue of entitlement to special monthly compensation on the basis of the need for aid and attendance or housebound status was addressed at this hearing, but this claim (on a housebound basis) was later granted in January 2018.

The issues of entitlement to service connection for hypertension and a low back condition, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to December 4, 2014, the Veteran's PTSD is shown to be productive of occupational and social impairment with reduced reliability and productivity.  

2.  For the period from December 4, 2014, the Veteran's PTSD is shown to be productive of occupational and social impairment with deficiencies in most areas; however, the disorder does not result in total social and occupational impairment.

3.  The Veteran's tinnitus has been assigned a 10 percent rating, which is the maximum schedular rating authorized under the applicable criteria; factors warranting an extraschedular rating are not shown. 


4.  The Veteran's tinea pedis and onychomycosis have not been shown to affect at least 5 percent of the Veteran's body or at least 5 percent of the exposed areas of his body or to require systemic treatment such as corticosteroids or other immunosuppressive drugs to treat these conditions.

5.  The competent medical evidence does not demonstrate that the Veteran has a separately diagnosable acquired psychiatric disorder other than his already service-connected PTSD that is attributable to the Veteran's active service or any incident of service.  

6.  The competent medical evidence does not demonstrate that the Veteran has ischemic heart disease that is attributable to the Veteran's active service or any incident of service, to include as due to in-service herbicide exposure.   

7.  The competent medical evidence does not demonstrate that the Veteran has chloracne that is attributable to the Veteran's active service or any incident of service, to include as due to in-service herbicide exposure.   

8.  The competent medical evidence does not demonstrate that the Veteran has peripheral neuropathy of the bilateral upper extremities that is attributable to the Veteran's active service or any incident of service, to include as due to in-service herbicide exposure.   

9.  The competent medical evidence does not demonstrate that the Veteran has peripheral neuropathy of the bilateral lower extremities that is attributable to the Veteran's active service or any incident of service, to include as due to in-service herbicide exposure.   

10.  The Veteran filed a claim of service connection for tinnitus dated September 29, 2014; this was the earliest statement received by VA expressing a desire or intention to seek such benefit.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met for the period prior to December 4, 2014.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.17, 4.130, Diagnostic Code 9411 (2017).  

2.  The criteria for an initial evaluation of 70 percent, but no more, for PTSD have been met for the period from December 4, 2014.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.17, 4.130, Diagnostic Code 9411 (2017).  

3.  The criteria for a rating higher than 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.87, Diagnostic Code 6260 (2017); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

4.  The criteria for a compensable rating for tinea pedis and onychomycosis have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2017).

5.  The criteria for service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. 
§ 3.303 (2017).

6.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for chloracne have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

8.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

9.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

10.  The criteria for an effective date earlier than September 29, 2014, for the grant of service connection for tinnitus have not been met.  38 U.S.C. §§ 5108, 5110, 7104 (2012); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Neither the Veteran nor his representative has raised any other issues other than entitlement to TDIU, which is addressed in the REMAND section below.  Furthermore, except as noted below, no other issues have been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

PTSD

Service connection is in effect for PTSD with a disability rating of 50 percent effective September 20, 2012.  The Veteran seeks to have increased rating for the entire period on appeal. 

The 50 percent rating was assigned pursuant to the General Rating Formula for Mental Disorders as outlined in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula, a rating of 50 percent is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating may be assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Specifically with regard to evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126.

Furthermore, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment; however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Post-service VA medical records show that the Veteran did not receive any mental health treatment until after the August 2013 VA examination in which he was first diagnosed with PTSD.  Thereafter, VA medical records indicate that the Veteran has continued to receive treatment for PTSD. 

As mentioned, the Veteran was afforded a VA examination in August 2013 to evaluate the nature and etiology of his claimed PTSD.  He reported that he did not have many social interactions with other people but that he had a positive relationship with his wife and children.  As for his occupational history, he related that he had a few different jobs after service and that he did not have any problems performing his jobs duties; however, he did acknowledge some difficulty getting along with his co-workers and supervisors at the job he last had before being laid off in August 2012.  He also detailed a long history of alcohol abuse, and stated that he experienced "shaking" if he decreased his alcohol consumption.  After a battery of mental health tests and a review of the Veteran's reported stressors, the examiner confirmed the diagnosis of PTSD, and further set forth a diagnosis of alcohol abuse.  Symptoms were noted as follows: depression, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, difficulty in establishing and maintain effective work and social relationships, and impaired impulse control.  
In summation, it was the examiner's opinion that the PTSD resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner further commented that the Veteran's functional impairment manifested in his avoidance of social relationships due to anxiety and lack of trust as well as difficulty with impulse control, reflected in bouts of anger and violent outbursts.  The Veteran reportedly acknowledged experiencing depression, intrusive memories, flashbacks, and sleep disturbance, as well as a loss of interest in things that used to interest him and an increased startle response.  

The Veteran was afforded a new VA examination in December 2014 to again evaluate the severity of his PTSD.  He reported that his flashback and nightmare symptoms had worsened to the point that he was having intrusive thoughts and/or nightmares regarding his service in Vietnam on a daily basis.  He also reported an increased in his lack of tolerance for loud noises and large crowds, although he acknowledged going to church and participating in church activities on occasion.  He endorsed having some suicidal ideation but without intent or plan.  Symptoms noted included anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in establishing and maintain effective work and social relationships, and impaired impulse control.  The examiner further commented that the Veteran's judgment was circumscribed due to PTSD-related avoidance and anger.  

After confirming the PTSD diagnosis, the examiner found that the condition resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Specifically, the examiner found that he had moderate impairment in interpersonal relatedness, moderate impairment in adaptability and stress tolerance, mild to moderate impairment in his attention, memory and judgment, and mild to moderate impairment in motivation and drive.  

During the April 2017 hearing, the Veteran stated that he has a short temper and would quickly become agitated around loud noises or large crowds of people.  He detailed that his current PTSD medication impaired his ability to concentrate and communicate with others, but that he would become upset and paranoid if he did not take the medication regularly.  When queried, the Veteran's spouse stated that the Veteran had nightly outbursts while sleeping where he would strike out and hit either her or the wall.  In addition, she noted that the Veteran would act as if he heard voices when no one was speaking.  She also endorsed that the Veteran had a short temper.  

The Veteran submitted a counseling assessment report dated in February 2017 and prepared by a J.S., who identified herself as a licensed counselor.  During the counseling session he reported that he regularly experienced flashbacks to his service in Vietnam that were triggered by loud noises or large crowds, and he also detailed nightly outbursts while sleeping where he would strike out and hit his wife as she slept beside him. He also endorsed experiencing visual and auditory hallucinations occasionally.  He reportedly had negative feelings regarding his symptomatology and the fact that his symptoms caused him to avoid social contact with other people, especially his family.  

Upon consideration of the record, the Board finds that a disability rating in excess of 50 percent for the period prior to December 4, 2014 is not warranted.  At his August 2013 VA examination, the Veteran reported having positive relationships with his wife and children and did not endorse experiencing the more intense anxiety while engaging in social interactions that characterized his later mental health evaluations.  Furthermore, the Veteran denied experiencing any auditory or visual hallucinations or suicidal ideation.  Although he reported having some disturbed sleep, he did not mention experiencing the violent outbursts while sleeping that he detailed during the December 4, 2014 examination and afterwards.  Accordingly, the Board finds that there was not a clear demonstration of the chronic anxiety, inability to establish effective relationships, suggested suicidal ideation, or auditory and/or visual hallucinations necessary for a 70 percent rating prior to the December 4, 2014 examination, and thus the Board finds that a 70 percent rating is not warranted prior to the date of that examination. 

On that note, the Board does find that a 70 percent rating, but no more, is warranted for the period from December 4, 2014, corresponding to the date of the Veteran's more recent VA examination.  On that examination the Veteran reported experiencing some visual and auditory hallucinations, and detailed his nightly outburst of violent lashing out and yelling that he associated with nightmares.  He also endorsed having some suicidal ideation, although he denied having any intent or plan.  Overall, he acknowledged that his anxiety and paranoia had increased in severity such that he felt that he was withdrawing from social interactions with his family, and he also noted that he had a shorter temper.  This increase in the severity of his symptomatology was echoed during the subsequent April 2017 hearing as well as on the counseling report the Veteran submitted that was dated in February 2017.  In summation, the Board finds that for the period from December 4, 2014, the disability picture of the Veteran's PTSD was manifested by frequently severe anxiety and paranoia, difficulty adapting to stressful circumstances, inability to establish and maintain effective social relationships, visual and auditory hallucinations, and a suggestion of suicidal ideation, and that these symptoms most closely correspond to a 70 percent disability rating.  

The Board does not find, however, that the disability picture for the Veteran's acquired psychiatric disorder warrants a 100 percent rating at any time during the appeal.  Neither VA examiner who evaluated the Veteran found that he was totally occupationally or socially impaired by the disorder, and there is no indication that the Veteran is unable to perform activities of daily living, which would be necessary to find that his mental health condition is completely disabling.  Furthermore, there is no indication that the PTSD results in gross impairment in thought processes or communication, grossly inappropriate behavior, disorientation to time or place, or significant memory loss.  In short, the Veteran is not wholly incapacitated by his PTSD, and the 70 percent rating for the period from December 4, 2014 reflects that.  

Tinnitus

Service connection is in effect for tinnitus, rated as 10 percent disabling effective September 29, 2014, pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran seeks a rating in excess of that 10 percent.  

The criteria of Diagnostic Code 6260 were revised, effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent rating is assigned for tinnitus, regardless of whether tinnitus is found as being in one ear or in each ear or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2006).  In Smith v. Nicholson, 451 F.3d 1344, 1350-51 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's interpretation of Diagnostic Code 6260 allowing for the assignment of only a single 10 percent rating for tinnitus, whether or not the tinnitus is determined to exist unilaterally or bilaterally.  In consideration of the clear language of Diagnostic Code 6260 and the direction of the Federal Circuit in Smith, the Board concludes that the 10 percent schedular rating for the Veteran's tinnitus is the maximum rating assignable under Diagnostic Code 6260.  

The Veteran has not contended that his tinnitus results in his inability to obtain or maintain substantially gainful employment, not is there any evidence in the record to suggest it; thus a claim for an increased rating of the tinnitus on an extraschedular basis has not been raised in this instance.  See  Thun v. Peake, 22 Vet. App. 111 (2008).  A review of the record indicates that during the December 2014 VA examination to evaluate the tinnitus, the Veteran asserted that the condition made it difficult for him to concentrate on speech.  The examiner did not offer any finding suggesting that the tinnitus had any impact on the Veteran's occupational functioning other than the Veteran's own personal complaint.  During the April 2017 hearing, the Veteran again asserted that the tinnitus made it difficult for him to concentrate on speech, and further contended that at times he has to leave a room if it is too loud; however, there was no suggestion that the tinnitus resulted in any additional impairment not contemplated by the currently assigned 10 percent rating.  In short, the record does not suggest that the tinnitus causes marked interference with employment.  Additionally, there is no evidence that his tinnitus has presented an unusual disability picture such as requiring frequent hospitalization.  Therefore, as the tinnitus does not result in an exceptional disability picture, no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 



Tinea Pedis/Onychomycosis

The Veteran's tinea pedis and onychomycosis have been rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7813-7806.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 7813 directs that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability; accordingly, the hyphenated diagnostic code in this case indicates that the symptomatology of the tinea pedis and onychomycosis is manifested predominantly as dermatitis of the feet.  38 C.F.R. § 4.118 (2017).

Diagnostic Code 7806 provides that a zero percent evaluation is warranted when less than 5 percent of the entire body or less than 5 percent of exposed area are affected.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118.

After consideration of the record, the Board finds that an initial compensable rating for tinea pedis and onychomycosis is not warranted.  The Veteran underwent VA examinations in August 2013 and in December 2014 to evaluate the nature and severity of his tinea pedis and onychomycosis, and on both of those examinations it was reported that the conditions affected zero percent of exposed areas and less than five percent of the entire body.  Furthermore, the examiners both noted that the conditions did not cause scarring or disfigurement of the head, face, or neck, nor did the conditions result in any systemic manifestations.  Both examiners also noted that the conditions were well managed with topical medication that the Veteran used on a regular basis.  It was the August 2013 examiner's impression that the skin conditions could lead to irritation and/or interruptions during work, while the December 2014 examiner found that the skin conditions resulted in no functional impairment.  

At no point during the pendency of the appeal has the Veteran's tinea pedis and onychomycosis been shown to affect five percent of more of the entire body or exposed area of the body.  VA medical records show continued treatment of the skin conditions with topical medication, and there is no indication that the condition required the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  As such, the Board finds that the disability picture for the Veteran's tinea pedis and onychomycosis does not warrant a compensable initial disability rating pursuant to Diagnostic Code 7806.  38 C.F.R. § 4.7.

Legal Criteria for Service Connection Claims

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also 38 C.F.R. §§ 3.307, 3.309 (presumptive service connection).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")).  VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Acquired Psychiatric Disorder

The Veteran seeks service connection for symptoms of depression and anxiety.  Before delving into the merits of the claim, the Board notes that the Veteran is currently service-connected for PTSD, and, as discussed above, he has been evaluated as experiencing symptoms of depression and anxiety that are attributable to the PTSD.  Evaluation of the same manifestations of his service-connected PTSD under a different diagnosis (pyramiding) is to be avoided.  38 C.F.R. § 4.14.  In any event, the Board does not find that there is competent evidence that the Veteran has an acquired psychiatric disorder that is distinct from his PTSD.  Neither the August 2013 VA examiner nor the December 2014 VA examiner found that the Veteran had a separately diagnosable acquired psychiatric disorder distinct from his PTSD.  While it is true that the August 2013 VA examiner found that the Veteran had a separately diagnosable alcohol abuse disorder, it is also clear from the Veteran's statements that he is not seeking service connection for any disorder manifested by alcohol abuse, and therefore the Board will not construe his claim for service connection for depression and anxiety as one for an alcohol abuse disorder.  

The Board further notes that the although the Veteran has been receiving consistent mental health treatment through VA since June 2013, his initial diagnosis of PTSD has never changed, nor has it been updated to reflect that he has a separately diagnosable acquired psychiatric disorder.  The Veteran has submitted a February 2017 assessment prepared by a J.S., who identified herself as a counselor, in which she set forth a diagnosis of unspecified anxiety disorder along with PTSD.  However, J.S. did not identify herself as a doctor, nor did she set forth any rationale for finding that the Veteran had a separately diagnosable anxiety disorder.  Therefore, the Board concludes that this is not sufficient evidence to support that the Veteran has a separately diagnosable acquired psychiatric disorder, especially in light of the fact that on two occasions VA examiners have explicitly dismissed that the Veteran has a psychiatric disorder distinct from his PTSD.

While the Veteran may be competent to observe psychiatric symptoms, he is not competent to ascertain that such symptoms are attributable to a disorder other than PTSD, as he does not possess medical training or credentials.  Accordingly, his lay contentions lack probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In summation, the Board finds that the preponderance of the evidence is against a determination that the Veteran has a separately diagnosable acquired psychiatric disorder other than PTSD.  Accordingly, service connection for an acquired psychiatric disorder other than PTSD must be denied.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).

Ischemic Heart Disease

The Veteran seeks service connection for ischemic heart disease on a presumptive basis as due to his exposure to herbicides.  Without delving into merits of this theory, the Board finds that there is no competent evidence to support that the Veteran currently has ischemic heart disease.  A review of both service treatment records and post-service medical records does not show that the Veteran has ever received treatment for any symptomatology attributable to ischemic heart disease.  VA recently obtained records from Memphis Cardiovascular Center documenting the Veteran's June 2017 echocardiogram and cardiovascular evaluation by a Dr. B.H.  That echocardiogram revealed a mildly dilated left ventricle, left ventricle relaxation abnormalities, trace mitral regurgitation, mild tricuspid regurgitation, and trace aortic valve regurgitation; however, Dr. B.H. did not set forth any diagnosis of  ischemic heart disease based on the echocardiogram and corresponding evaluation.  There exist no other records in the claims file which suggest that the Veteran has ischemic heart disease, and he did not discuss his ischemic heart disease claim during the April 2017 hearing.  Finally, the Board again notes that the Veteran does not possess the training or credentials to diagnose ischemic heart disease.  See Jandreau, supra.  Therefore, without a confirmed diagnosis of ischemic heart disease, the Veteran's claim must be denied.  Brammer, supra.

Chloracne

The Veteran seeks service connection for chloracne on a presumptive basis as due to his exposure to herbicides.  Again, without delving into the merits of this theory, the Board finds that there is no competent evidence to support that the Veteran has chloracne.  A review of both service treatment records and post-service medical records does not show that the Veteran has ever received treatment for any symptomatology attributable to chloracne.  He was afforded two VA examinations in August 2013 and in December 2014 to evaluate the nature and severity of any skin conditions, and on both occasions he was not diagnosed with chloracne.  Specifically, on both examinations he was instead diagnosed with tinea pedis and onychomycosis, which affected his bilateral feet and (as indicated above) are separately service connected.  Moreover, the VA examiners on both occasions explicitly denied that the Veteran had chloracne.  The Veteran has not submitted any evidence which suggests that he has chloracne, and he did not discuss his chloracne claim during the April 2017 hearing.  Finally, the Board again notes that the Veteran does not possess the training or credentials to diagnose chloracne.  See Jandreau, supra.  Therefore, without a confirmed diagnosis of chloracne, the Veteran's claim must be denied.  Brammer, supra.

Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

The Veteran seeks service connection for peripheral neuropathy of the bilateral upper and lower extremities on a presumptive basis as due to herbicide exposure.  Although these conditions are listed separately, the Board notes that there is no evidence to support that the Veteran has either condition; thus, it will consider both claims together.  To that end, a review of the service treatment records and post-service medical records does not reflect that the Veteran has ever been diagnosed with peripheral neuropathy of either the upper or lower extremities, nor has he been shown to have any symptomatology that is attributable to peripheral neuropathy.  There exist no records in the claims file which suggest that the Veteran has peripheral neuropathy of either the upper or lower extremities, and he did not discuss either condition during the April 2017 hearing.  Finally, the Board again notes that the Veteran does not possess the training or credentials to diagnose peripheral neuropathy.  See Jandreau, supra.  Therefore, without a confirmed diagnosis of peripheral neuropathy of either the upper or lower extremities, the Veteran's separate claims must both be denied.  Brammer, supra.

Earlier Effective Date for Tinnitus

As stated previously, service connection is in effect for tinnitus, rated as 10 percent disabling effective September 29, 2014, pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran requests an effective date earlier than September 29, 2014 for the grant of service connection for tinnitus.  

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later. 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2015).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit. Additionally, 38 U.S.C. § 5101 (a) provides that "[a] specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."  In McTighe v. Brown, 7 Vet. App. 29 (1994), the United States Court of Appeals for Veterans Claims (Court) remarked that 38 U.S.C. § 5110 and 38 U.S.C. § 5101 clearly establish that an application must be filed.

For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. § 3.1(p) (2015).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits." 38 C.F.R. § 3.155(a).  It must "identify the benefit sought."  Id.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Thus, the effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).
 
Here, the Veteran filed his initial claim seeking service connection for tinnitus, amongst other service connection claims, on September 29, 2014.  The RO granted that claim in a January 2015 rating decision, effective the date of his initial correspondence.  The Veteran has set forth no argument in support of his request for an effective date prior to the date of his initial claim of entitlement to service connection, and, after considering the procedural background of this case, the Board finds that there is no basis upon which to find that the Veteran is entitled to an earlier effective date.  As outlined above, the effective date of a claim is either: 1) the date on which evidence available to VA illustrated entitlement to service connection, or 2) the date of the claim, whichever comes later.  Although the Board acknowledges that the Veteran has reported experiencing symptoms of tinnitus for many years prior to 2014, the fact remains that he did not submit his claim for service connection for the disability until September 29, 2014.  No other correspondence from the Veteran or his representative can be construed as a claim of service connection for tinnitus.  Accordingly, the earliest date for which service connection can be effective is the date of the claim, September 29, 2014.  Thus, the claim is denied.





ORDER

Entitlement to an initial disability rating in excess of 50 percent prior to December 4, 2014 for PTSD is denied. 

Entitlement to an initial disability of 70 percent, but no more, for PTSD for the period from December 4, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an initial compensable disability rating for tinea pedis and onychomycosis is denied.  

Entitlement to an initial disability evaluation in excess of 10 percent for tinnitus is denied. 

Service connection for an acquired psychiatric disorder other than PTSD is denied. 

Service connection for ischemic heart disease is denied. 

Service connection for chloracne is denied. 

Service connection for peripheral neuropathy of the bilateral upper extremities is denied. 

Service connection for peripheral neuropathy of the bilateral lower extremities is denied. 

Entitlement to an effective date prior to September 29, 2014 for the grant of service connection for tinnitus is denied.  





REMAND

The Veteran has never been afforded examinations to evaluate the nature and etiology of either his hypertension or his low back condition.  Specifically, with regards to the hypertension claim, the Veteran's VA treatment records show continued treatment of hypertension for several years.  Although there is no indication that the Veteran had hypertension while in service, he has asserted that his hypertension developed after service as a result of his exposure to herbicides while in service.  The Board acknowledges that hypertension is not listed as a disability under 38 C.F.R. § 3.309(e) for the purposes of presumptive service connection on the basis of herbicides exposure; however, the Veteran may still be entitled to service connection for hypertension on the basis of herbicide exposure if all of the evidence otherwise leads to that conclusion.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  The Veteran's theory of entitlement, coupled with his documented history of post-service treatment for hypertension, satisfies the low threshold for triggering VA's duty to provide him with an examination to evaluate his claimed condition.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Similarly, with regards to the Veteran's low back condition claim, the Veteran's VA treatment records show that he has been treated for symptoms of low back pain since July 2014.  While this post-service treatment began over 40 years after service, the Board still cannot dismiss the Veteran's general assertion that his low back pain is attributable to his service without obtaining a medical opinion as to the etiology of the low back condition.  Thus, the Board finds that the Veteran's general assertion that his documented low back condition is attributable to service is sufficient to trigger VA's duty to provide the Veteran with an examination to evaluate his claimed condition.  McLendon, 20 Vet. App. at 83.  

As for the claim of entitlement to TDIU, the evaluation of the claim necessarily requires that VA make a decision as to whether the Veteran shall be service-connected for hypertension and/or a low back condition.  Therefore, a decision on the issue of entitlement to TDIU is deferred pending resolution of the Veteran's other claims on remand, as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA medical examination for the purpose of providing opinions as to the nature and etiology of the Veteran's hypertension and low back condition.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of his separate conditions.  All necessary special studies or tests must be accomplished.

With regards to the hypertension claim, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that hypertension is related to the Veteran's military service, to include exposure to herbicides in service.  The examiner should review the Veteran's claims file and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate. 

As for the low back condition, the examiner should provide an opinion as to whether it is at least as likely as not that a low back condition began in service or is otherwise related to service.  The examiner must provide any opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  All opinions must be supported by a rationale.

The Board notes the anatomical distinctions between the two claimed conditions on appeal and recognizes that separate examinations may be necessary in this case.  However, the Board leaves this to the discretion to the RO and/or the examining medical facility.

2.  After completing the above action, the AOJ must readjudicate the issues on appeal, including TDIU.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


